129 F.3d 129
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Carmelita D. VIRAY and Rodolfo Viray, Plaintiffs-Appellants,v.BENEFICIAL CALIFORNIA, INC., Mr. George Jones, Manager,etc., Defendants-Appellees.
No. 96-56767.
United States Court of Appeals, Ninth Circuit.
Submitted November 4, 1997.**Filed Nov. 6, 1997.

Appeal from the United States District Court for the Southern District of California, D.C. No. CV-96-00035-IEG;  Irma E. Gonzalez, District Judge, Presiding.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
We affirm the district court's conclusion that it lacked subject matter jurisdiction over Carmelita Viray's Amended Complaint alleging that while she sought to refinance her home in 1992, Beneficial and its employee George Jones acted improperly.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3